EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 01/27/2022.
The application has been amended as follows: 

In the Claims:

In claim 18, line 1, delete “machine-storage” and insert –non-transitory computer readable--.
In claim 19, line 1, delete “machine-storage” and insert --non-transitory computer readable--.
In claim 20, line 1, delete “machine-storage” and insert -- non-transitory computer readable--.
In claim 21, line 1, delete “machine-storage” and insert -- non-transitory computer readable--.
In claim 22, line 1, delete “machine-storage” and insert --on-transitory computer readable--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record because the prior art of record taken alone and in combination does not disclose or fairly suggest “a method comprising applying a gain profile across the signal response to generate an amplified signal response; digitizing the amplified signal response to generate a digitized signal response: and calculating from the digitized signal response one or more thicknesses of the test object using at least one time-variable threshold based on one or more associated threshold crossing events” as recited in claim 1 and “an inspection system comprising a transducer probe to transmit an ultrasound wave into a test object and to receive one or more reflections of the transmitted ultrasound wave and to convert the one or more reflections into an electrical signal in one or more acquisition cycles; an analog circuit to amplify the electrical signal with a gain profile across the electrical signal and to convert the amplified electrical signal into a digital signal; and a processor to calculate from the digital signal one or more thicknesses of the test object using at least one time-variable threshold based on one or more associated threshold crossing events” as recited in claim 12. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.